Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “[…]wherein an alkali content […] close to a surface of the glass vial is reduced by 30% at most when compared to an alkali content within an glass interior of the glass vial […].” It is unclear from this phrasing whether the glass has been subjected to some form of leeching to remove up to 30% of alkali, or if no more than 30% of the alkali can be leeched out of the glass, as appears to be described in the ISO 4802-2. For purposes of examination, this limitation will be read as “no more than 30% of the alkali present in the glass can be leeched out.”
Claim 2, recites the limitation “[…]wherein the alkali content […] close to the surface is reduced by 20% at most when compared to the alkali content within the glass interior.” It is unclear from this phrasing whether the glass has been subjected to some form of leeching to remove up to 20% of alkali, or if no more than 20% of the alkali can be leeched out out of the glass, as appears to be described in the ISO 4802-2. For purposes of examination, this limitation will be read as “no more than 20% of the alkali present in the glass can be leeched out.”
Claim 3, recites the limitation “[…]wherein the alkali content […] close to the surface is reduced by 10% at most when compared to the alkali content within the glass interior.” It is unclear from this phrasing whether the glass has been subjected to some form of leeching to remove up to 10% of alkali, or if no more than 10% of the alkali can be leeched out of the glass, as appears to be described in the ISO 4802-2. For purposes of examination, this limitation will be read as “no more than 10% of the alkali present in the glass can be leeched out.”
Claims 4 and 5 are rejected due to their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2010/0255229).
Regarding claims 1-8, Wada teaches a borosilicate glass (Wada para 3, 5) formed into a glass vial or ampoule (Wada para 3, 16), with a closed bottom and a heat-deformed ‘bottleneck’ region (Wada para 55-56, fig 2A/B). Wada further teaches that the surface of the glass leaches 1/10th or less the ISO 4080-2 allowed maximum amount of 4.5 µg/mL (Wada para 76), with an experimental values of 0.25-0.47 µg/mL.
While Wada does not explicitly teach that the alkali content at a surface of the glass is reduced by at most 30/20/10% relative to the interior of the glass, one of ordinary skill in the art would expect Wada’s 1/10th (10%) or less the ISO 4080-2 allowed maximum of 4.5 µg/mL to overlap with the claimed range.
Further, while Wada does not explicitly teach the claimed sodium release amount of 0.25 µg/cm2 or 0.5 µg/cm2 per ISO 4802-2, Wada does teach and illustrate sodium release amounts as low as 0.25 µg/mL also per ISO 4802-2. As such, were one of ordinary skill in the art to convert the areal measurement claimed to the volumetric measurement utilized by Wada, it would be expected to overlap the claimed values. 
Finally, one of ordinary skill in the art would have considered the invention to have been obvious because the amount of sodium release taught by Wada overlaps with the instantly claimed sodium release and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        7/2/22